NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-3844
                                     ___________

                           UNITED STATES OF AMERICA

                                           v.

                              GREGORY RICHARDSON
                                 a/k/a Hassan Banks

                                                  Gregory Richardson,
                                                              Appellant
                              _______________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                        D.C. Criminal No. 2-04-cr-00817-001
                          (Honorable William H. Yohn Jr.)
                                  ______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 13, 2012

              Before: SCIRICA, FISHER and JORDAN, Circuit Judges.

                              (Filed: November 30, 2012)
                                  _________________

                              OPINION OF THE COURT
                                 _________________

SCIRICA, Circuit Judge.

      Defendant Gregory Richardson appeals the District Court‟s judgment dismissing

his Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255 for failure
to prosecute. Richardson contends his trial counsel was constitutionally ineffective. We

will affirm.

                                             I.

         Richardson was charged in a one-count indictment for being a convicted felon in

possession of a firearm after police recovered his handgun (a machine pistol) during a

traffic stop of a vehicle in which he was a passenger. Awaiting trial in prison, Richardson

urged Adrienne Preziosi, another passenger in the vehicle, to lie and testify the gun was

not his. After she refused, Richardson, in a conversation with a third party, threatened to

physically harm her when he got out of jail.1 Richardson was subsequently charged with

obstruction of justice for attempting to tamper with a witness in a judicial proceeding. A

jury convicted Richardson on both counts, he was sentenced to 150 months‟

imprisonment, and we affirmed. United States v. Richardson, 265 F. App‟x 62 (3d Cir.

2008).

         On June 19, 2009, Richardson filed a pro se Motion to Vacate, Set Aside, or

Correct Sentence under 28 U.S.C. § 2255. The motion contained five grounds for relief,

including a claim his trial counsel was ineffective. The motion, however, neither set forth

a factual basis for the claims nor attached a memorandum in support. The court ordered

the government to file a response and issued a standard order based on United States v.

Miller, 197 F.3d 644 (3d Cir. 1999), informing Richardson that his § 2255 motion must



1
  Richardson threatened to “break every bone in her face,” knock her teeth out, punch her
in the eyes, “break the bones on both sides of [her] eye,” and “pull half the damn hair out
the top of [her] head.”
                                             2
contain all the claims he wishes to raise and that any amended motion must be filed

within the one-year statute of limitations.

       Richardson sent a letter to the court on July 8, 2009, stating he had not yet been

provided with a complete record and needed additional time to file a brief in support of

his motion and/or amend his motion. He also requested that the court postpone the

deadline for the government to file its response brief until he had filed his brief or

amended motion. The court granted Richardson‟s request and ordered him to file a brief

and/or a motion to amend by December 31, 2009.

       On October 9, 2009, Richardson again wrote to the court, stating he still had not

received from counsel the records he needed to brief his motion. On December 11, he

wrote another letter informing the court he was still waiting for the materials from his

counsel. On December 30, the eve of the briefing deadline, Richardson‟s former counsel

sent him all the documents requested, including those already provided.

       On January 19, 2010, after his time to file a brief expired, Richardson asked the

court to give him until March 31, 2010, to file his brief. The court ordered Richardson to

file his brief by April 30, 2010. On April 26, Richardson moved for yet another extension

of his time to file a brief, explaining he was unable to do so without aid of counsel and

requesting the court to appoint counsel. The court extended Richardson‟s deadline to file

a brief to July 15, 2010, and deferred ruling on his request for counsel until after he and

the government had filed briefs.

       On July 26, 2010, Richardson still had not filed a brief, and the court dismissed his

§ 2255 motion without prejudice for lack of prosecution. On August 30, Richardson filed

                                              3
a motion for enlargement of time to file a brief, explaining he had been unable to work on

his brief from June 23 to August 18 because he was in state custody and lacked access to

his legal materials. The court dismissed this motion as moot because the § 2255 motion

had already been dismissed. Richardson appealed, arguing the court abused its discretion

in dismissing his § 2255 motion. He also argues the court should have relied on equitable

tolling and reinstated the § 2255 motion after he informed the court that he had been

unable to work on the motion while in state custody.2

                                             II.

                                             A.

       We review a district court‟s dismissal for lack of prosecution for abuse of

discretion. Link v. Wabash R.R. Co., 370 U.S. 626, 633 (1962). To determine whether the

district court abused its discretion, we consider 1) the extent of the party‟s personal

responsibility; 2) the prejudice to the adversary caused by the failure of the other party to

meet deadlines; 3) the history of dilatoriness; 4) whether the party‟s conduct was willful

or in bad faith; 5) the effectiveness of sanctions other than dismissal; and 6) the

meritoriousness of the dismissed claims. Poulis v. State Farm Fire and Cas. Co., 747

F.2d 863, 868 (3d Cir. 1984).

       The District Court did not abuse its discretion. Richardson was personally

responsible for not prosecuting his § 2255 motion. It is undisputed that Richardson was

sent all the necessary documents (including the record) on December 30. Furthermore, he


2
 The District Court had jurisdiction under 18 U.S.C. § 3231 and 28 U.S.C. § 2255. We
have jurisdiction under 28 U.S.C. § 1291.
                                              4
was responsible for timely informing the court he would need an extension beyond July

15. Second, the government was arguably prejudiced by Richardson‟s delay due to “the

inevitable dimming of witnesses‟ memories.” Scarborough v. Eubanks, 747 F.2d 871,

876 (3d Cir. 1984).

       Third, Richardson had a history of dilatoriness. He was given four extensions to

file a brief in support of his § 2255 motion, totaling nearly a year‟s worth of time.

Irrespective of earlier extensions (arguably justified for lack of records), Richardson

received all requested documents more than six months before his motion was dismissed.

Fourth, Richardson “willfully” failed to request another extension beyond July 15. Fifth,

there appears to have been no other effective sanction available to the court.

       Finally, we consider the merits of Richardson‟s claims for relief. On appeal, he

asserts his counsel was ineffective for 1) failing to seek severance of the two charges, 2)

allowing him to be seen by potential jurors while shackled, and 3) failing to ensure he

had proper attire for trial.

       Richardson‟s first claim for relief is without merit. The District Court ruled the

evidence of his witness tampering would be admissible in a trial solely on the felon-in-

possession charge, and vice versa. So we fail to discern any basis for severance or any

prejudice from trial counsel‟s decision not to seek severance.3


3
  At a pre-trial hearing, the issue arose whether to sever the two counts. Although initially
concerned that evidence of prior felony convictions, necessary to convict on the felon-in-
possession charge, might prejudice Richardson on the witness tampering charge, the
court decided that evidence of Richardson‟s prior felony convictions would be admissible
in a separate trial on the witness tampering charge in order to understand and evaluate the
threats against Preziosi. The court also concluded that evidence of witness tampering
                                              5
       Richardson‟s second claim, that his counsel should not have allowed him to be

seen by potential jurors while shackled, was not asserted in his § 2255 motion.4 He

argues that his general accusation that his trial counsel was unprepared for trial includes

this claim. We disagree. This issue was never raised below.

       Finally, Richardson‟s third claim lacks merit. The record shows Richardson lacked

civilian attire on the morning of trial. But the court gave Richardson an opportunity to

have his sister bring him civilian clothes. The record is unclear exactly when the clothes

arrived, but there is no further discussion of Richardson‟s clothing that day, and the next

day Richardson is identified by a witness as wearing a sweater with an NYSE logo. 5

       After considering the six Poulis factors, we conclude the District Court did not

abuse its discretion in dismissing Richardson‟s § 2255 motion for lack of prosecution.

                                             B.

       Asserting equitable tolling, Richardson contends the court abused its discretion

when it dismissed as moot his final request for an enlargement of time, filed after his §

would be admissible in a separate trial on the felon-in-possession charge because it
reflected consciousness of guilt. Richardson, relying largely if not solely on advice of
counsel, decided against severing the two charges. His counsel explained that severance
would be unfavorable, as Richardson would have to prevail before two separate juries
and because he believed the government‟s witnesses may become stronger after the first
trial. Additionally, based on the court‟s evidentiary ruling, any “benefits” from severance
had been lost.
4
  Before trial, Richardson requested that he be allowed to view the selection of the voir
dire panel. The United States Marshals stated they would have to restrain him in a belly
shackle for security reasons. Despite this, Richardson still wished to see the selection
process in person, his counsel did not object, and some potential jurors saw Richardson
while he was shackled.
5
  Richardson asserts wearing a “sweater with a NYSE logo was tantamount to being
attired in prison clothing.” Richardson‟s Br. at 59. We disagree.

                                             6
2255 motion was dismissed, in which he informed the court he had been in state custody

for several weeks and unable to work on his brief during that period.

       We find no support for Richardson‟s position. Equitable tolling of the one-year

statute of limitations for § 2255 motions “is proper only when the „principles of equity

would make [the] rigid application [of a limitation period] unfair.‟” Miller v. N.J. State

Dep’t of Corr., 145 F.3d 616, 618 (3d Cir. 1998) (alterations in original) (quoting

Shendock v. Dir., Office of Workers’ Comp. Programs, 893 F.2d 1458, 1462 (3d Cir.

1990)). Generally, equitable tolling requires a defendant to show that he has “in some

extraordinary way” been prevented from asserting his rights and that he “exercised

reasonable diligence” in bringing his claims. Id. (citations omitted). Here, Richardson‟s

motion was not dismissed for failure to comply with a “rigid” statutory deadline, but for

failure to comply with a flexible, court-set deadline that had already been extended

several times. Richardson had at least six months to work on his motion. See Robinson v.

Johnson, 313 F.3d 128, 142 (3d Cir. 2002) (finding no basis for equitable tolling when

the defendant “was only deprived of his legal papers for a few weeks of the year-long

statute of limitations”). Finally, Richardson‟s failure to ask for another extension of time

until more than six weeks after the deadline passed and four weeks after the court

dismissed his motion reflects a lack of diligence. Accordingly, we see no abuse of

discretion.

                                             III.

       For the foregoing reasons, we will affirm the judgment of the District Court.



                                              7